--------------------------------------------------------------------------------


AMENDMENT TO STOCK PURCHASE AGREEMENT


This Amendment to Stock Purchase Agreement (Amendment) is entered into on July
30, 2017, in order to amend the Stock Purchase Agreement (SPA) by and among L.
John Lewis, Andy Tucker, Dante Jones, Wendy Maguire, and Eco Science Solutions,
Inc., hereinafter, collectively referred to as the "Parties" and entered into on
June 21, 2017.


WHEREAS, this Amendment is effective June 21, 2017, and serves only to amend the
following Paragraph 2.6 in the SPA, which states as follows:


2.6 Additional Option. The Company's management believes that it will soon have
in place referral relationships with a bank, banks or others that might provide
limited banking and merchant services and split the fees from such services with
the Company on a basis to be negotiated. The Sellers are continuing to work on
obtaining an equity interest in a bank, banking entity and/or an entity that
will provide merchant processing (the "Bank Equity").
Sellers have expended the sums necessary to pursue this course of action and
will be responsible for continuing to expend necessary sums through a separate
company special purpose vehicle ("SPV"). If the SPV acquires the Bank Equity,
Buyer shall have an option to acquire one hundred percent of the SPV's Bank
Equity interest for a purchase price of fifteen million (15,000,000) shares of
the Buyer's stock.
WHEREAS, the Parties agree and hereby do authorize the elimination of the
above-referenced Paragraph 2.6, to the extent that the Parties do hereby agree
to eliminate the reference to purchasing a SPV's Bank Equity interest for
15,000,000 Shares of the Buyer's stock; and instead, any Bank Equity interest
acquired through a SPV by and among any of the Parties shall be assigned to ESSI
under the remaining terms of the SPA.
This Amendment amends the provision of Paragraph 2.6 of the SPA, wherein, the
provision stating that Sellers will be issued 15,000,000 Shares of the Buyer's
Stock, is eliminated.  All other terms and conditions of the SPA remain the
same.
The undersigned, by signing below, do hereby acknowledge that they have
received, reviewed, understand and agree with the terms set forth in this
Amendment to the SPA.
ECO SCIENCE SOLUTIONS, INC.

         
By:
/s/Jeffrey Taylor   Date:  July 30, 2017   Jeffery Taylor, CEO                  
     

1

--------------------------------------------------------------------------------

         
By:
/s/L. John Lewis   Date:  July 30, 2017   L. John Lewis               By:
/s/Andy Tucker   Date:  July 30, 2017   Andy Tucker                
By:
/s/Dante Jones   Date:  July 30, 2017   Dante Jones                
By:
/s/Wendy Maguire   Date:  July 30, 2017   Wendy Maguire                

 
 
 
 
 
 
 
 
 
 
 
 
 
 
2